DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/24/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of the cited non-patent literature publication (page 2, Cite No. 1, 28 pages) has not been provided.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated specimen holder having a distal portion to carry the biological materials and a proximate end, the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder, and the distal portion positioned closer to the opening of the vial than the thermal mass is from the opening of the vial, the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface (as claimed in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 				 Allowable Subject Matter
The indicated allowability of the previously presented claim 30 is withdrawn in view of the newly discovered reference(s) to Galloway eta al.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 12-25 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	  	Amended claim 1 recites the limitation "a thermal insulator positioned within the interior cavity of the vial and at least partially surrounding the thermal mass," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses in a first embodiment (FIG. 1)  a vial, a thermal mass arranged on an outer surface of the vial, a thermal mass (146) and a thermal insulator (148) at least partially surrounding the thermal mass (see 
 	Amended claim 8 recites the limitation "the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a first embodiment comprising a container (100) comprising a vial (104), an elongated specimen holder (102) and a cap (106) coupled to an opening of the vial (see page 13, lines 16-21; FIG. 1). The elongated specimen holder (102) can be straw, tube, stick or spatula (see page 13, lines 17-18). The instant specification further discloses a second embodiment including a vial, an elongated specimen holder (1102) and cap coupled to an opening of the vial (see, e.g., FIG. 30). The elongated specimen holder may include spatula (1143) having a flat surface (see page 31, second full paragraph). However, the specification does not disclose wherein the elongated specimen holder of the first embodiment the specification does not disclose an elongated specimen holder that is a tube and also has spatula at distal end as claimed. As such, the limitation "the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface" of amended claim 8, constitutes new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 12, 14-15, 21, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (previously cited; CN 105890965 A; English machine translation has been provided) (hereinafter “Tian”) in view of Guice (previously cited; US 5,355,684), Galloway et al (newly cited, US 4,573,581) (hereinafter “Galloway”), Morris et al (previously cited; US 2016/0026911) (hereinafter “’911”) and Che et al (previously cited; US 2011/0143452; hereinafter “Che”).
Regarding claims 1 and 14, Tian disclose a container for cryogenic storage of biological materials (see FIG. 1 and pages 1-2 of the English machine translation), the container comprising:  	 	a vial having a first end, a second end, and a side wall, the second end opposed structure rather than function (see MPEP 2114). Further, it should be noted that biological material is material worked on and not an element of the claimed container. It is noted that neither the manner of operating a disclosed device nor  See MPEP § 2115. 	Modified Tian does not explicitly disclose an elongated specimen holder having a distal portion to carry the biological materials and a proximate end, the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder.  	Che discloses a cryogenic vial comprising a container (FIGS. 1 and 3: 22), a cap assembly (FIGS. 1 and 4: 24) and an elongated specimen holder attached to the cap assembly for storing biological samples (FIG. 4: pipette 70). See paragraphs 18-19 and 25. The elongated specimen holder (70) includes a distal portion to carry the biological materials (a pipette is used to store biological material therein; see [0025] and FIG. 2 of Che, reproduced below), and a proximate end, the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder (see FIG. 2 of Che, reproduced below). 
    PNG
    media_image1.png
    657
    457
    media_image1.png
    Greyscale
Che further discloses wherein the cryogenic vial is advantageous in that it reduces processing time and minimizes loss or damage of the biological samples within the container of the cryogenic vial (see ¶¶ [0004], [0007] and [0025] of Che).  	In view of Che, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the elongated specimen holder of Che into the cap of modified Tian. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of reducing processing time and minimizing loss or damage of the biological samples within the container of the cryogenic vial, as disclosed by Che (see ¶¶ [0004], [0007] and [0025]).
Regarding claim 3, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a minimum defined distance. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the thermal mass of modified Tian at a distance from the first wireless transponder in order to prevent the wireless transponder signals from being blocked and interfered by the thermal mass. 	Assuming arguendo that the thermal mass of modified Tian is not located along the length of the vial. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass of modified Tian along the length of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
Regarding claim 4, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a 
Regarding claim 12, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at a location that is closer to the second end of the vial than the location is from the first end of the vial. 
Regarding claim 15, modified Tian discloses wherein the opening of the vial is circular (see Tian at FIGS. 1 and 4).
Regarding claim 21, it should be noted that claim 21 is a “product-by-process" claim, and the process step of "wherein the first wireless transponder is fixed to a portion of the vial via an epoxy" does not imply any structural difference between the structure of the claim and that of the reference. Modified Tian discloses wherein the wireless transponder (12) is attached to the cap (11) forming a single piece structure (see ‘911 at ¶¶ [0019]-[0020], [0023], [0029] and [0096]-[0098]; FIGS. 1a, 1b and 2).
Regarding claim 25, modified Tian further discloses wherein the first wireless transponder (RFID tag (12)) and the first antenna (14) are both fixed to the cap (see ‘911 at, e.g., ¶ [0096]; FIGS. 1a, 1b and 2).
Regarding claim 27, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at the second end of 
Regarding claim 28, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the second end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is arranged at the second end of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make said modification so as to allow the cryogenic vial of modified Tian to vent through the bottom of the cryogenic vial.
Regarding claim 29, it should be noted that claim 29 is a “product-by-process" claim, and the process step of "wherein the first wireless transponder is integral with the vial or the cap when the vial or the cap is molded" does not imply any structural difference between the structure of the claim and that of the reference. Modified Tian .
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (previously cited; CN 105890965 A; English machine translation has been provided) (hereinafter “Tian”) in view of Guice (previously cited; US 5,355,684), Galloway et al (US 4,573,581) (hereinafter “Galloway”), Morris et al (previously cited; US 2016/0026911) (hereinafter “’911”), Cassou et al (US 5,545,562) (hereinafter “Cassou”) and Che et al (previously cited; US 2011/0143452; hereinafter “Che”). This is an alternative rejection to the rejection of claim 1 above.
Regarding claims 1 and 14, Tian disclose a container for cryogenic storage of biological materials (see FIG. 1 and pages 1-2 of the English machine translation), the container comprising:  	 	a vial having a first end, a second end, and a side wall, the second end opposed from the first end across a length of the vial, the side wall extending between the first and the second ends to delimit an interior cavity of the vial from an exterior thereof, the vial having an opening at the first end thereof (a tubular cryogenic vial (1) having an opening as shown in FIG. 1);  	a cap sized and shaped to removably close the opening of the first end of the vial (opening of cryogenic vial (1) sealed by cover (3); see pages 1 to 2; FIG. 1); and 	 the vial and the cap each including one or more through-holes to provide ingress and egress between the interior cavity of the vial and the exterior while the cap is structure rather than function (see MPEP 2114). Further, it should be noted that biological material is material worked on and not an element of the claimed container. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	Modified Tian does not explicitly disclose an elongated specimen holder having a distal portion to carry the biological materials and a proximate end, the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder.  	Cassou discloses an elongated specimen holder comprising a tube having a distal end (1a,1c) retaining biological materials (biological material near stopper 2; FIG. .
Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Childs et al. (previously cited; US 2012/0064603) (hereinafter “Childs”)
Regarding claim 2, modified Tian discloses all of the limitations as previously set forth.  	Modified Tian does not explicitly disclose wherein the thermal mass is a piece of non-ferrous metal or a metal impregnated polymer.  	Childs discloses a container for cryogenic storage of biological materials comprising a container for storing the biological material (sample assembly (20); see Childs at FIGS. 1-3; ¶ [0040]-[0042]), and a thermal mass carried by the container (thermal block (31)), the thermal mass having a larger thermal mass than a thermal mass of the biological material to be stored in the container (i.e., thermal block (31) has a thermal mass that is a larger than the thermal mass of the sample assembly including the biological material; see, e.g., ¶¶ [0043]-[0044] of Childs). Further, Childs discloses wherein the thermal mass can be made of variety of materials including a metal material (see Childs at ¶ [0043]). In view of Childs, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to have substituted the material of thermal mass of modified Tian with non-ferrous metal or a metal impregnated polymer, since Childs discloses that the thermal mass can be made of any material that that has a higher thermal mass than the container (see Childs at ¶ [0043]). Further, one of ordinary skill in the art would have been motivated to make said modification because such modification would have been nothing more than the simple substitution of one known material for another. Further, the selection of a known material, which is based In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 6, modified Tian does not explicitly disclose wherein the thermal mass of the thermal mass is larger than a combination of a thermal mass of the elongated specimen holder and the thermal mass of any biological materials stored in the container. 	 	Childs discloses a container for cryogenic storage of biological materials comprising a container for storing the biological material (sample assembly (20); see Childs at FIGS. 1-3; ¶ [0040]-[0042]), and a thermal mass carried by the container (thermal block (31)), the thermal mass having a larger thermal mass than a thermal mass of the biological material to be stored in the container (i.e., thermal block (31) has a thermal mass that is a larger than the thermal mass of the sample assembly including the biological material; see, e.g., ¶¶ [0043]-[0044] of Childs).  	In view of Childs, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to have modified the thermal mass of modified Tian such that the thermal mass of the thermal mass is larger than a combination of a thermal mass of the elongated specimen holder and the thermal mass of the biological materials to be stored in the container. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of maintaining the sample within the vial at desired temperature by removing heat from the device, as disclosed by Childs (see, e.g., ¶¶ [0043]-[0044] of Childs).
Regarding claim 9, modified Tian further discloses wherein the first wireless transponder (RFID tag (12)) and the first antenna (14) are both fixed to the cap (see .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911, Che  and Childs as applied to claim 6 above, and further in view of Houghton et al (US 2016/0349172) (hereinafter “Houghton”).
Regarding claim 7, .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911, Cassou, Che  and Childs as applied to claim 6 above, and further in view of Houghton et al (US 2016/0349172) (hereinafter “Houghton”).
Regarding claim 7, modified Tian discloses all the limitations according to claim 1. 	Modified Tian does not explicitly disclose wherein the elongated specimen holder is permanently fixed to the cap. 	Houghton is related to collecting biological materials, and discloses a sample vial (FIG. 4: vial 36; ¶ [0046]), a cap (FIGS. 2 and 4: cap 20) and a specimen holder (26) affixed to the cap (see FIGS. 2 and 4: stem 26 attached to the cap (20); ¶¶ [0046]-[0047]). Houghton further discloses wherein specimen holder can be permanently or reversibly affixed to the cap (see ¶ [0047]). 	In view of Houghton, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the attachment between the elongated specimen holder and the cap of modified Tian to be permanent attachment since Houghton discloses that the attachment between the elongated specimen holder and cap can be made permanent or reversible (see Houghton at ¶¶ [0046] and [0047]). One of ordinary skill in the art would have been motivated to have made said modification in order to prevent the elongated specimen holder separating from the cap during use.
Regarding claim 8, modified Tian further discloses wherein the elongated specimen holder and the cap are a single unitary piece structure (i.e., permanently .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911, Che, Childs and Houghton et al as applied to claim 7 above, and further in view of Cassou et al (US 5,545,562) (hereinafter “Cassou”).
Regarding claim 8, modified Tian discloses all the limitations according to claim 7. 	Modified Tian further discloses wherein the elongated specimen holder and the cap are a single unitary piece structure (i.e., permanently attached elongated specimen holder and the cap, as disclosed by Houghton; see ¶ [0047]). Modified Tian does not explicitly disclose wherein the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface. 	Cassou discloses an elongated specimen holder comprising a tube having a distal end (1a,1c) retaining biological materials (biological material near stopper 2; FIG. 2) and a proximate end (1b,1d) comprising a spatula having a flat surface (see FIGS. 1A,2; col. 3, lines 25-29 of Cassou). 	In view of Cassou, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the elongated specimen holder of modified Tian with that of Cassou such that at least one end thereof comprises a spatula having a flat surface as disclosed by Cassou. One of ordinary skill in the art .
Claims 1, 3-4, 12-17, 21-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (previously cited; CN 105890965 A; English machine translation has been provided) (hereinafter “Tian”) in view of Guice (US 5,355,684), Galloway et al (US 4,573,581) (hereinafter “Galloway”), HID (previously cited, Beyond Cool: RFID disentangles cryopreservation storage and management; 2015: 1-4) and Che et al (US 2011/0143452; hereinafter “Che”).
Regarding claims 1 and 13-14, Tian disclose a container for cryogenic storage of biological materials (see FIG. 1 and pages 1-2 of the English machine translation), the container comprising:  	 	a vial having a first end, a second end, and a side wall, the second end opposed from the first end across a length of the vial, the side wall extending between the first and the second ends to delimit an interior cavity of the vial from an exterior thereof, the vial having an opening at the first end thereof (a tubular cryogenic vial (1) having an opening as shown in FIG. 1);  	a cap sized and shaped to removably close the opening of the first end of the vial (opening of cryogenic vial (1) sealed by cover (3); see pages 1 to 2; FIG. 1); and 	 the vial and the cap each including one or more through-holes to provide ingress and egress between the interior cavity of the vial and the exterior while the cap is secured to the vial (Tian discloses one or more vents (vents holes 2) on the sidewall of 
    PNG
    media_image1.png
    657
    457
    media_image1.png
    Greyscale
Che further discloses wherein the cryogenic vial is advantageous in that it reduces processing time and minimizes loss or damage of the biological samples within the container of the cryogenic vial (see ¶¶ [0004], [0007] and [0025] of Che).  	In view of Che, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the elongated specimen holder of Che into the cap of modified Tian. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of reducing processing time and minimizing loss or damage of the biological samples within the container of the cryogenic vial, as disclosed by Che (see ¶¶ [0004], [0007] and [0025]).arguendo that modified Tian does not explicitly disclose wherein the distal portion of the elongated specimen holder is positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. However, Guice discloses that the thermal mass can be arranged around the entire biological material or a portion thereof (see col. 6, lines 29-31 of Guice). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass in the vial of modified Tian adjacent the distal end of the elongated specimen holder (see FIG. 2 of Che, reproduced above), such that the distal portion of the elongated specimen holder is positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. One of ordinary skill in the art would have been motivated to have said modification in order to maintain the biological materials at the distal end of the elongated specimen holder at the desired temperature. Further, one of ordinary skill in the art would have been motivated to do since Guice discloses that the thermal mass can be arranged around the biological material or a portion thereof (see col. 6, lines 29-31 of Guice). Moreover, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass of modified Tian such that the thermal mass is arranged adjacent the distal end and not adjacent the distal portion of the elongated specimen holder, since it have been held that a mere rearrangement of element without modification of the 
Regarding claim 3, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a minimum defined distance. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the thermal mass of modified Tian at a distance from the first wireless transponder in order to prevent the wireless transponder signals from being blocked and interfered by the thermal mass. 	Assuming arguendo that the thermal mass of modified Tian is not located along the length of the vial. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass of modified Tian along the length of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
Regarding claim 4, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a 
Regarding claim 12, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at a location that is closer to the second end of the vial than the location is from the first end of the vial. 
Regarding claim 15, modified Tian further discloses wherein the opening of the vial is circular (see Tian at FIGS. 1 and 4).
Regarding claim 16, modified Tian does not explicitly disclose wherein the second end of the vial is a flat surface, the flat surface perpendicular to the length of the vial, and the first antenna of the first wireless transponder extends parallel with the flat surface of the bottom of the vial. However, HID discloses a passive RFID comprising an antenna extending parallel to a flat surface at a bottom of a cryovial (see figures on page 2 of HID). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing to have modified the container of modified Tian such that the first antenna is arranged parallel with a flat surface at the bottom of the vial as disclosed by HID (see page 2 of HID). One of ordinary skill in the art would have been motivated to make said modification in order to allow the freestanding of the vial.
Regarding claim 17, modified Tian does not explicitly disclose wherein the second end of the vial is a flat surface, the flat surface perpendicular to the length of the vial, and the first wireless transponder is a radio frequency identification button cell that 
Regarding claim 21, it should be noted that claim 21 is a “product-by-process" claim, and the process step of "wherein the first wireless transponder is fixed to a portion of the vial via an epoxy" does not imply any structural difference between the structure of the claim and that of the reference. Modified Tian discloses wherein the wireless transponder (12) is attached to the cap (11) forming a single piece structure (see ‘911 at ¶¶ [0019]-[0020], [0023], [0029] and [0096]-[0098]; FIGS. 1a, 1b and 2).
Regarding claim 22, modified Tian does not explicitly disclose wherein the first wireless transponder is encapsulated in a portion of the vial.  	HID discloses a passive RFID comprising an antenna extending parallel to a flat 
Regarding claim 23, modified Tian further discloses wherein the first wireless transponder is an integrated circuit passive radio frequency identification transponders that stores at least one unique identifier in a memory of the integrated circuit (see HID at pages 1 to 2). 
Regarding claim 27, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at the second end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is arranged at the 
Regarding claim 28, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the second end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is arranged at the second end of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make said modification so as to allow the cryogenic vial of modified Tian to vent through the bottom of the cryogenic vial.
Regarding claim 29.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Childs et al. (previously cited; US 2012/0064603) (hereinafter “Childs”)
Regarding claim 2, modified Tian discloses all of the limitations as previously set forth.  	Modified Tian does not explicitly disclose wherein the thermal mass is a piece of non-ferrous metal or a metal impregnated polymer.  	Childs discloses a container for cryogenic storage of biological materials comprising a container for storing the biological material (sample assembly (20); see Childs at FIGS. 1-3; ¶ [0040]-[0042]), and a thermal mass carried by the container (thermal block (31)), the thermal mass having a larger thermal mass than a thermal mass of the biological material to be stored in the container (i.e., thermal block (31) has a thermal mass that is a larger than the thermal mass of the sample assembly including the biological material; see, e.g., ¶¶ [0043]-[0044] of Childs). Further, Childs discloses wherein the thermal mass can be made of variety of materials including a metal material (see Childs at ¶ [0043]). In view of Childs, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to have substituted the material of thermal mass of modified Tian with non-ferrous metal or a metal impregnated polymer, since Childs discloses that the thermal mass can be made of any material that that has a higher thermal mass than the container (see Childs at ¶ [0043]). Further, one of ordinary skill in the art would have been motivated to make said modification because such modification would have been nothing more than the simple substitution of one In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 6.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID, Che  and Childs as applied to claim 6 above, and further in view of Houghton et al (US 2016/0349172) (hereinafter “Houghton”).
Regarding claim 7, .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID, Che, Childs and Houghton et al as applied to claim 7 above, and further in view of Cassou et al (US 5,545,562) (hereinafter “Cassou”).
Regarding claim 8, .
Claims 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Stevens (previously cited, CA 2972315A1).
Regarding claim 18, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one passive temperature sensor carried by the vial, the passive temperature sensor operable to withstand temperatures of approximately negative 150°C and to provide a signal representative of a temperature in the interior compartment of the container subsequently to or concurrently with being exposed to temperatures approximately negative 150 º C. 	  Stevens discloses a system comprising at least one container having a body defining a cavity (specimen containers 422; see FIG. 2), a cap coupled to the body (see FIG. 2), and a first wireless transponder (RFID 442; see FIG. 2; page 41, ll. 17-20 and page 42, ll. 4-13). Stevens further discloses at least one passive temperature sensor integral to the first wireless transponder and capable of subsequently or concurrently provide a signal representative of a temperature of the sample in the container (see Stevens at page 42, ll. 4-13). 	In view of Stevens, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the first wireless transponder of modified Tian with that of Stevens. One of ordinary skill in the art would have been motivated to make said modification because said modification would have resulted in a cryogenic vial having the added advantage of monitoring the temperature of the sample 
Regarding claim 19, modified Tian discloses wherein the at least one passive temperature sensor is integral to the first wireless transponder, and the first wireless transponder is a passive radio frequency identification transponder that encodes at least one unique identifier (see Stevens at page 42, ll. 4-13).
Regarding claim 23, modified Tian further discloses wherein the first wireless transponder is an integrated circuit radio frequency identification transponders that stores at least one unique identifier in a memory of the integrated circuit (see ‘911 at ¶ [0096] and [0122]). Modified Tian does not explicitly disclose wherein the wireless transponder is a passive radio frequency identification transponder.  	Stevens discloses a system comprising at least one container having a body defining a cavity (specimen containers 422; see FIG. 2), a cap coupled to the body (see FIG. 2), and a first wireless transponder (RFID 442; see FIG. 2; page 41, ll. 17-20 and page 42, ll. 4-13). Stevens further discloses at least one passive temperature sensor integral to the first wireless transponder and capable of subsequently or concurrently provide a signal representative of a temperature of the sample in the container (see Stevens at page 42, ll. 4-13).
 	In view of Stevens, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the wireless transponder of modified Tian with the passive wireless transponder to Stevens because such modification would have been nothing more than the simple substitution of one known wireless transponder for another for the predictable result of labeling and tracking the . 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Stevens (previously cited, CA 2972315A1).
Regarding claim 18, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one passive temperature sensor carried by the vial, the passive temperature sensor operable to withstand temperatures of approximately negative 150°C and to subsequently or concurrently provide a signal representative of a temperature in the interior compartment of the container. 	  Stevens discloses a system comprising at least one container having a body defining a cavity (specimen containers 422; see FIG. 2), a cap coupled to the body (see FIG. 2), and a first wireless transponder (RFID 442; see FIG. 2; page 41, ll. 17-20 and page 42, ll. 4-13). Stevens further discloses at least one passive temperature sensor integral to the first wireless transponder and capable of subsequently or concurrently provide a signal representative of a temperature of the sample in the container (see Stevens at page 42, ll. 4-13). 	In view of Stevens, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the first wireless transponder of modified Tian with that of Stevens. One of ordinary skill in the art would have been motivated to make said modification because said modification would have resulted in a 
Regarding claim 19, modified Tian discloses wherein the at least one passive temperature sensor is integral to the first wireless transponder, and the first wireless transponder is a passive radio frequency identification transponder that encodes at least one unique identifier (see Stevens at page 42, ll. 4-13).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Ihmig et al.  (previously cited, Frozen cells and bits, IEEE pulse, pp. 35-43, 2013) (hereinafter “Ihmig”).
Regarding claim 20, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one machine-readable symbol carried by the vial, the at least one machine-readable symbol encoding a unique identifier. 	Ihmig discloses a cryogenic vial comprising a first wireless transponder (RFID tag) and at least one machine-readable symbol carried by the vial on a side thereof, the at least one machine-readable symbol capable of encoding a unique identifier (see Ihmig, page 40, figure 6).  	In view of Ihmig, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date have modified the vial of modified Tian to comprise at .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Ihmig et al.  (previously cited, Frozen cells and bits, IEEE pulse, pp. 35-43, 2013) (hereinafter “Ihmig”).
Regarding claim 20, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one machine-readable symbol carried by the vial, the at least one machine-readable symbol encoding a unique identifier. 	Ihmig discloses a cryogenic vial comprising a first wireless transponder (RFID tag) and at least one machine-readable symbol carried by the vial on a side thereof, the at least one machine-readable symbol capable of encoding a unique identifier (see Ihmig, page 40, figure 6).  	In view of Ihmig, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date have modified the vial of modified Tian to comprise at least one machine-readable symbol capable of encoding a unique identifier as disclosed .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of HID (previously cited, Beyond Cool: RFID disentangles cryopreservation storage and management; 2015: 1-4).
Regarding claim 22, modified Tian does not explicitly disclose wherein the first wireless transponder is encapsulated in a portion of the vial.  	HID discloses a passive RFID comprising an antenna extending parallel to a flat surface at a bottom of a cryovial (see figures on page 2 of HID). HID further disclose wherein the first wireless transponder encapsulated in a portion of the vial (see figures at page 2 of HID). 	In view of HID, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to have modified the container of modified Tian such that the wireless transponder is encapsulated in a portion of the vial as disclosed by HID. One of ordinary skill in the art would have been motivated to make said modification in order to conserve space. Further, doing so would have been nothing more than the simple substitution of one known means for attaching a wireless transponder to a vial with . 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Chaffey et al. (previously cited, US 2012/0293338) (hereinafter “Chaffey”).
Regarding claim 24, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose wherein the first wireless transponder is a mechanical transponder that employs mechanical vibration to encode at least one unique identifier in a response signal. 	Chaffey discloses a sample storage and monitoring system including biological samples in a cryogenic tanks. Chaffey discloses wherein various types of ID tags can be employed with the system including micro-electro-mechanical tags (MEMS). See Chaffey at ¶ [0070] and [0133], and FIG. 4.  	In view of Chaffey, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the transponder of modified Tian with the MEMS transponder of Chaffey because Chaffey discloses that various types of transponder including MEMS transponders can be employed for labeling and tracking samples in cryogenic tanks (see Chaffey at ¶ [0070] and [0133], and FIG. 4). Further, one of ordinary skill in the art would have been motivated to make said modification because MEMS transponder facilitates identification of the samples and tracking the temperature of the samples simultaneously, and thereby eliminating the need for .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Chaffey et al. (previously cited, US 2012/0293338) (hereinafter “Chaffey”).
Regarding claim 24, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose wherein the first wireless transponder is a mechanical transponder that employs mechanical vibration to encode at least one unique identifier in a response signal. 	Chaffey discloses a sample storage and monitoring system including biological samples in a cryogenic tanks. Chaffey discloses wherein various types of ID tags can be employed with the system including micro-electro-mechanical tags (MEMS). See Chaffey at ¶ [0070] and [0133], and FIG. 4.  	In view of Chaffey, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the transponder of modified Tian with the MEMS transponder of Chaffey because Chaffey discloses that various types of transponder including MEMS transponders can be employed for labeling and tracking samples in cryogenic tanks (see Chaffey at ¶ [0070] and [0133], and FIG. 4). Further, one of ordinary skill in the art would have been motivated to make said modification because MEMS transponder facilitates identification of the samples and tracking the 
Response to Arguments
In view of the Applicant’s amendments/arguments, the rejection of claim 6 under 112(b) has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9, 12-25 and 27-29 have been considered but are moot in view of the new ground of rejection.
Applicant contends that the identified features of the claims are shown in the drawings as currently pending.
In response, while the drawings show a first embodiment comprising an elongated specimen holder having a portion to carry the biological materials, and a second embodiment wherein the elongated specimen holder comprises a spatula, nothing in the Specification or drawings that disclose or suggested an elongated specimen holder that encompass both features of the first and second embodiments. The claim requires specific arrangement of the biological materials on the elongated specimen holder, i.e., the distal portion carrying the biological materials is required to be closer to the opening of the vial than the thermal mass is from the opening of the vial. However, the figures do not show the features of the claimed elongated specimen holder.
Applicant further contends that Applicant’s specification discloses the claimed elongated specimen holder having a spatula. 
In response, the rejection of the independent claim 8 under 112(a) is not whether or not a spatula with a flat surface is disclosed in the specification. Rather, claim 8 was rejected as reciting new matter because the specification does not disclose a single embodiment wherein a tube (as depicted in Applicant’s FIG. 1) receiving a biological material therein also comprises a spatula. The claims require specific arrangement of the biological materials on the elongated specimen holder, i.e., the distal portion carrying the biological materials is required to be closer to the opening of the vial than the thermal mass is from the opening of the vial (as required by claim 1). Claim 8 further requires the elongated specimen holder to further comprise a spatula with a flat surface at a distal portion thereof. However, Applicant’s FIG. 1 does not show a spatula nor it show the position of the spatula with the respect to the opening or the thermal mass. It is not clear how the tube containing biological material therein as depicted in FIG. 1 is coupled to a spatula. The specification is silent regarding the claimed arrangement of the spatula within the vial. As such, it is respectfully submitted that the specification does not disclose an elongated specimen holder that has a tubular section receiving biological material therein and also has a spatula, as claimed.
Conclusion		
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./LIBAN M HASSAN/Primary Examiner, Art Unit 1799